                                  Case 2:19-cv-04758-CMR Document 1 Filed 10/15/19 Page 1 of 14
    JS 44 (Rev 06/1 7)
                                                                                   CIVIL COVER SHEET                                                       }q -C.,,V- 475'8'
    The JS 44 c1 vii cover sheet and the mformat1on contained herem neither replace nor supplement the filmg and service of pleadmss or other papers as required by Jaw except as
    provided by local rules of court Thts form, approved by the Jud1c1al Conference of the Umted States m September 1974, 1s required for the use of the Clerk of Court for the
    purpose of rmtiatmg the civil docket sheet (SEE INSTRUCTIONS ON NEXT PAGE OF THIS rORM)
    I. (a) PLAINTIFFS                                                                                                  DEFENDANTS
    Terrence Lowery                                                                                                 Joseph Sester General Contractor, LLC d/b/a Waterproofing One, and
                                                                                                                    Joseph Sester
          (b) County of Residence of First Listed Plamt1ff               Q@~ter                                       County of Residence of FtrSt Listed Defendant                   .Mo.!1t.QOl1J!l,::Y_
                                     f£XCEPT IN US PLAINTIFF CASES)                                                                              (IN US PLAINT/Fr CASES ONLY)
                                                                                                                       NOTE          IN LAND CONDEMNATION CASES. USE THE LOCATION Of
                                                                                                                                     IHE TRACT or LAND INVOL VFD

          (C) Attorneys (Firm Name. Address. and Teleplwne Number)                                                     Attorneys (If Known)
    Michael Murphy, Esq . Murphy Law Group, LLC, Eight Penn Center,
    Suite 2000, 1628 John F. Kennedy Blvd., Philadelphia, PA 19103,
    267-273-1054

    II. BASIS OF JURIS                                 (Place an "X"' In One Box Only)                  m.    CITIZENSHIP OF PRINCIPAL pARTIES (Place an                                        "X"' In One Box/or Platntifj
                                                                                                                  (For Dtvers1ty Cases Only)                                             and One Box for Defendant)
 cl I         lJ S Government                         ederal Question                                                                          PTF         DEF                                           PTF          DEF
                  Pl!lllltlff                          (US Government Not a Party)                           Citizen of This State             cl I        •     I   Incorporated or Pnncipal Place          (J   4   '.'J 4
                                                                                                                                                                       ofBusmess In This State

 cJ 2 C S Government                       (J   4   Diversity                                                Cittzen of Another State          '.J 2       :,    2   Incorporated and Pnnc1pal Place         '.J 5    0 5
                Defendant                             (lnd1cate Ctnzensh1p of Pames In Item m;                                                                          of Busmess In Another State

                                                                                                                                               (J    3      (J   3   foreign Nation                          CJ 6     '.'J 6

    IV. .S ATURE OF SUT {Place an "X" In One Box Only)                                                                                                      Chck here for Nature of Sutt Code Descnotions
I                CONTRACT                              ·'   '           TORTS                                  FORFEn uRE/Pt<NALTY                             "BANKRu.t'TCV                  nTHER $'FA TL'TES                • I
      '                                >


 (J   110 Insurance                            PERSONAL INJl lff                 PERSONAL L"IJVRY            cl 625 Drug Related Se=                 cl 422 Appeal 28 use 158           :J 375 False Clauns Act
 'J 120 Marme                          •       3 IO Arrplane                :'.J 365 Personal inJmy -               of Property 21 t.:SC 881         (J 423 Withdrawal                  n    376 Qm Tam (31 USC
 •    I 30 M:dler Act                  :J      315 Airplane Product                Product Liability         n 690 Other                                    28 LSC 157                            3729(aJ)
 (J 140 Negotiable Instrument                        Liab1hty               (J 367 Health Care/                                                                                         :J 400 State Reapportionment
 (J I 50 Recovery of Overpayment        cl     320 Assault. Libel &                Pharrnaceutlcal                                                      PROPERTY RIGH ,. ··             CJ 4 IO Antitrust
           & Enforcement of Judgment                 Slander                       Personal lnJtny                                                   0 820 Copynghts                    cl 430 Banks and Bankmg
 (J I 51 Medicare Act                  •       330 Federal Employers'              Product L1ab1hty                                                  :J 830 Patent                      (J 450 Commerce
 •                                                   Liability              cl 368 Asbestos Personal                                                 :J 8.15 Patent - Abbreviated       :J 460 Deportation

                                                                                                          r
      152 Recovery of Defaulted
           Student Loans                :J     340 Marme                           lnjUiy Product                                                             New Drug Apphcatlon       :J 470 Racketeer Influenced and
           (Excludes Veterans)          cl     34 5 Marme Product                   Liability                                                        (J   840 Trademark                          Corrupt Orgamzat10ns
 '.J I 53 Recovery of Overpayment                    L1abihty                   PERSONAL PROPERT(                          r.•BOR                      ""' IA l -'"'·' 'I 'RITY         :J 480 Consumer Crecht
           of Veteran· s Benefits       :J     350 Motor Vehicle            '.J 370 Other Fraud           Il?J, 7J0J'air Labor Standards             0 861 HIA (1395ft)                 cl 490 C.able/Sat TV
 cl 160 Stockholders· Swts              (J     355 Motor Velucle            (J   371 Truth m Lendmg                  Act                             cl 862 Black Lung (92.3)           :J 850 Secunltes/Conunochltes/
 (J 190 Other Con'tract                             Product Liab1hty        :J 380 Other Personal         ~~ Labor/Management                        :J 863 DIWCJDJWW (405(g))                   Exchange
 n 195 Contract Product Liability       :J     360 Other Personal                  Property Damage                   Relaltoos                       cl 864 SSID Title XVI              (J 890 Other Statutory Actions
 '.'J I 96 Franchise                                Injury                  :, 385 Property Damage           '.J 740 Railway Labor Act               •  865 RSI (405{g))                :J 891 Agncultural Acts
                                        cl     362 Personal lnJtUY •               Product L1ahihty          :J 75 I Fannly and Medical                                                 cl 893 EnVlfOlllllental Matters
                                                    Medical Maloract1ce                                               Leave Act                                                         :'.J 895 Freedom of Information
              REAL PROPERTY                       CIVIL RIGHTS               PIUSONER PETITIONS              0 790 Other Labor L1t1ga1ton                 FEDERALTAXSrms                         Act
 •    210 Land Condemnatton             cl     440 Other ClVI] Rights           Habeas Corpus:               cl 79 I Employee Retirement             cl 870 I axes (U S Plamtlff        (J 896 Arbitration
 :J   220 Foreclosure                   0      441 Vottng                   ::J 463 Ahen Detamee                     Income Secwity Act                     or Defendant)               cl 899 Admm1Strat1ve Procedure
 :J   2.30 Rent Lease & EJecttnent      cl     442 Employment               :J 5 IO Motions to Vacate                                                •  871 IRS -Thrrd Party                     Act/ReVJew or Appeal of
 :J   240 Torts to Land                 (J     44 3 Housmg/                         Sentence                                                                26 CSC 7609                          Agency Dec1S1on
 (J   24 5 Tort Product L1ab1hty                    Accommodations          :J 5 30 General                                                                                             rJ 950 Const1tut1onal1ty of
 (J   290 All Other Real Property       :'.J   44 5 Amer w 1Disab1ht1es •   •   535 Death Penalty                   . IMMIGRATION
                                                                                                                                           "
                                                                                                                                                                                                 State Statutes
                                                    Employment                   Other:                      cl 462 Naturalization Apphcatton
                                        c.l    446 Amer w/D1sab1ht1es -     c.l 540 Mandamus & Other         (J 465 Other lmrmgralton
                                                    Other                   CJ 550 Civil Rights                     Acttons
                                        (J     448 F.ducat:J.on             cl 55 5 Pnson Coochti on
                                                                            CJ 560 Civil Detamee •
                                                                                    Conchtlons of
    r---                                                                            Confinement

"/V. ~RIGIN (Place an "X" mOneBoxOn/y)
j J3: I Ongmal    CJ 2 Removed from                             '.1 3       Remanded from             '.1 4 Remstated or         (J   S Transferred from             (J   6 Multid1stnct          0 8 MultidIStnct
 U Proceed mg           State Court                                         Appellate Court                 Reopened                    Another District                    L1tigat1on-               Lll1gation •
                                                                                                                                        fcspecify)                          Transfer                 Orrect FIle
                                                Cite the C' S CIVIi Statute under which you are ftlmg (Do 1101 cit,, j,,ris.rtctio,,111 st«IRtes ""less diversity)
 VI CAL'SE OF ACTION 29 U S.C                                     201 et se . 43 P.S                333 100 et se .
          •                                     Bnef descnpt1on of cause
                       Un aid com ensation and overtime com nsatlon
 VII. REQUESTED IN     ~ CHECK IF THIS IS A CLASS ACTION    DEMAND$                                                                                              CHECK YES only If                      complamt
      COMPLAINT:         UNDER RULE 23, FR Cv P                                                                                                                  JURY DEMAND:                             CJNo
 VIll. RELATED CASE(S)
                                                    {See tnsrruchons)
               IF A.."fY                                                                                                                                  DOCKET 1'<1.JMBER




      RECEIPT      #                 AMOUNT                                         APPl YINGIFP                                                                            MAG JL'DGE
               tp\
               ;       llil       ·::   ti' .
                                     Case 2:19-cv-04758-CMR Document 1 Filed 10/15/19 Page 2 of 14
                                  . ~-:;,\              UNITED STATES DISTRICT COURT
                                                                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                                                                                                                   19                  4758
 t. ___.., , \I_,; ~
                                                     'liJi                             DESJGNATION FORM
                              .(t~!,!.",S.j,4 bJ1,.c;q1111sel'.8r prose plaintiffto indicate the category of the case for the pwpose of asSignment to the appropnate calendar)
                                                                                                                                0


~- Address of Plaintiff:                                             625 Dekalb Street, 2nd Floor, Bridgeport, PA 19405
   Address of Defendant:                                                      4093 Hollow Road, Phoenixville, PA 19460
   Place of Accident, Incident or Transaction: _ _ _ _ _ _4_0_9_3_H_o_llo_w_R_o_a_d_,_P_ho_enixville,                                                  PA 19460


   RELATED CASE, IF ANY:
   Case Number; _ _ _ __                                                     Judge: _ _ _ _ _ _ _ _ _ _ _ __

   Civil cases are deemed related when Yes is answered to any of the following questions:

   1.    Is this case related to property included m an earlier numbered suit pending or within one year                                     YesD
         previously terminated action in this court?

   2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                                  YesD
          pending or within one year prev10usly terminated action in this court?

   3      Does this case involve the validity or mfnngement of a patent already in suit or any earlier                                       YesO
          numbered case pending or within one year previously termmated action of this court?

   4.     Is this case a second or successive habeas corpus, soc· security appeal, or prose civil rights                                     YesO
          case filed by the same individual?

   I certify that, to my knowledge., the within case                                                                     pendmg or within one year previously terminated action m
   this court except as noted above.

   DATE        ~...........
                 IY{--+-+19_ __
                                                                                                                                                                91262
                                                                                                                                                         Attorney ID # (if applicable)


   CIVIl,: (Place a ✓ in one category only)

   A.              Federal Question Cases:                                                               B.    Diversity Jurisdiction Cases:

   ••     I.
          2.
                   Indemnity Contract, Marine Contract, and All Other Contracts
                   FELA
                                                                                                        ••     1.
                                                                                                               2.
                                                                                                                    Insurance Contract and Other Contracts
                                                                                                                    Airplane Personal Injury
                   Jones Act-Personal Injury                                                            ••     3    Assault, Defamation




   ~:
                   Anntrust                                                                                    4.   Marine Personal Injury
              Patent                                                                                     •     5.   Motor Vehicle Personal Injury
              Labor-Management Relations
              Civil Rights
                                                                                                         ••    6.
                                                                                                               7,
                                                                                                                    Other Personal Injury (Please specify) _ _ _ _ _ _ __
                                                                                                                    Products Liability
              Habeas Corpus
          9. Securities Act(s) Cases
                                                                                                          ••   8    Products Liability - Asbestos
                                                                                                                    All other Diversity Cases

   •8
                                                                                                               9     (Please specify) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          10. Social Security Review Cases
          11. All other Federal Question Cases
                   (Pleasespecify)· _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



                                                                                        ARBITRATION CERTIF1CATION
                                                              (The effect of thts certification ts to remove the case from elzgibzlity for arbttratton)

                       __M_i_c_h_a_e_l_M_u_r_p_h_y_____, counsel ofrecord or prose plamttff, do hereby certify

                   Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action case
                   exceed the sum of$150,000.00 exclusive of interest and costs:

                   Relief other than monetary damages is sought.


   DATE


   NOTE A tnal
               --W.{l~<t- ___                                                   ✓~-
                          de novo will be a tnal by Jury only If there has been comphance with FR CP 38
                                                                                                                                                                91262
                                                                                                                                                        Attorney JD # (if applicable)



   Civ 609 (512018)
                                                                                                ·tt1 15 2019
          Case 2:19-cv-04758-CMR
               ,,.               Document 1 Filed 10/15/19 Page 3 of 14
                  ~-
                   '
                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                       CASE MANAGEMENT TRACK DESIGNATION FORM
 · Terrence Lowery                                                       ~~IVIL ACTION
                       V.
                                                                         ~~           4758
Joseph Soster General Contractor, LLC
d/b/a Waterproofing One; and Joseph Soster                                   NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ I :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management - Cases that do not fall into any one of the other tracks.


                                   Michael Murphy, Esq.               Terrence Lowery
                                   Attorney-at-law                      Attorney for
  (267) 273-1054                  (215) 525-02 l 0                    murphy@phillyemploymentlawyer.com

Telephone                           FAX Number                           E-Mail Address


cav. 660) 10/02
            Case 2:19-cv-04758-CMR Document 1 Filed 10/15/19 Page 4 of 14
/
                    . .,,, r[\\
                           i,,,,)J
                 !*  1   if! ;
                         .  IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    TERREijCE LOWERY

                                     Plaintiff,
                                                                Civil Action No.: _ _ _ _ _ __
                   V.
                                                                JURY TRIAL DEMA..1'.lDED
    JOSEPH SOSTER GENERAL
    CONTRACTOR, LLC d/b/a
    WATERPROOFING ONE; and

    JOSEPH SOSTER

                                     Defendants.

                                     COMPLAINT - CIVIL ACTION

           Plaintiff Terrence Lowery ("Plaintiff'), by and through his undersigned counsel, brings

    this Complaint against Joseph Soster General Contractor, LLC d/b/a Waterproofing One, and

    Joseph Soster as owner and president of the aforementioned limited liability companies

    (collectively, "Defendants"), and alleges as follows:

                                        NATURE OF THE ACTION

           1.      Plaintiff brings this Complaint contending that Defendants improperly failed to pay

    compensation and overtime compensation pursuant to the requirements of the Fair Labor

    Standards Act ("FLSA"), 29 U.S.C. § 201, et seq., and the Pennsylvania Minimum Wage Act

    ("PMWA"), 43 P.S. § 333.100, et seq.

           2.      Plaintiff is a former employee of Defendants where he worked in the position of

    Office Manager. During the course of his employment, Plaintiff was misclassified as an

    independent contractor and also regularly worked more than forty (40) hours per week, but was

    not properly compensated for his work and/or was not paid overtime compensation as required by

    the FLSAIPMWA.
        Case 2:19-cv-04758-CMR Document 1 Filed 10/15/19 Page 5 of 14




       3.      As a result of Defendants' improper and willful misclassification and failure to pay

Plaintiff in accordance with the requirements of the FLSA/PMWA, Plaintiff has suffered damages.

       4.      Plaintiff brings this action for monetary damages, declaratory and injunctive relief,

and other equitable and ancillary relief, to seek redress for Defendants' willful, unlawful, and

improper conduct.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over this matter pursuant to 29 U.S.C. § 216(b), which

provides, in relevant part, that suit under the FLSA "may be maintained against any employer ...

in any Federal or State court ofcompetentjurisdiction." See 29 U.S.C. § 216(b).

       6.      This Court has supplemental jurisdiction over Plaintiffs state law claims because

those claims arise out of the same nucleus of operative fact as his federal law claims. See 28 U.S.C.

§ 1367(a).

       7.      The venue in this district is proper pursuant to 28 U.S.C. § 139l(b), as Defendants

principal place of business is located in this district, and the unlawful practices of which Plaintiff

is complaining were committed in this district.

                                             PARTIES

       8.      Plaintiff Terrence Lowery is a citizen of Pennsylvania and the United States with a

current address of 625 Dekalb Street, 2nd Floor, Bridgeport, PA 19405.

       9.      Defendant Joseph Soster General Contractor, LLC d/b/a Waterproofing One is a

for-profit business organized and operating under the laws of the Commonwealth of Pennsylvania,

with a registered office at 4093 Hollow Road, Phoenixville, PA I 9460.

        I 0.   Defendant Joseph Soster is the president and owner of the business identified in

Paragraph 9, and resides at 4093 Hollow Road, Phoenixville, PA 19460. Joseph Soster has directed



                                                  2
        Case 2:19-cv-04758-CMR Document 1 Filed 10/15/19 Page 6 of 14




employment practices and has directly or indirectly acted in the interest of Joseph Soster General

Contractor, LLC d/b/a Waterproofing One in relation to their employees at all times relevant

herein, including hiring and firing employees, setting employees' conditions of employment,

including schedules and the rates and methods of compensation, distributing payroll, and

supervising employees day-to-day.

                                   FACTUAL BACKGROUND

        11.    Paragraphs 1 through 10 are hereby incorporated by reference as though the same

were fully set forth at length herein.

        12.    In or around February 2017, Defendants hired Plaintiff in the position of Office

Manager.

        13.     During his employment with Defendants, Plaintiff performed his job well,

receiving no justifiable discipline, and occasional praise for his work.

        14.     At all times material hereto, Plaintiff was paid an hourly rate and was not paid on a

bona fide salary basis and/or fee basis.

        15.     At all times material hereto, Plaintiff was an employee of Defendants.

        16.    Defendants substantially controlled the manner Plaintiff was expected to adhere

with respect to performing the necessary functions of his job.

        17.    Defendants provided Plaintiff with the tools and/or equipment to perform the

necessary functions of his job. Specifically, Defendants provided Plaintiff with a work computer

and work cell phone to perform work on behalf of Defendants outside regular business hours.

        18.    Plaintiffs employment with Defendants was indefinite, with no foreseeable

expiration of the working relationship.




                                                  3
        Case 2:19-cv-04758-CMR Document 1 Filed 10/15/19 Page 7 of 14




        I 9.   Plaintiffs employment was integral to Defendants business, in that it directly

impacted Defendants ability to generate income.

       20.     Defendants promulgated work rules, policies and procedures that applied to

Plaintiff, and Defendants had the authority to discipline Plaintiff for any violation thereof.

       21.     Defendants recorded and maintained records of the work Plaintiff performed at its

place of business located at 4093 Hollow Road, Phoenixville, PA 19460.

       22.     Defendants supervised Plaintiffs work, set Plaintiffs schedule, and determined the

hours that Plaintiff worked. Specifically, Defendants scheduled Plaintiff to remain "on-call" on

weekends.

       23.     Defendants had the authority to terminate their working relationship with Plaintiff

at any time.

       24.     Defendants provided Plaintiff with one (I) week of paid vacation time.

       25.     Accordingly, Defendants misclassified Plaintiff as an independent contractor when

Plaintiff was an employee of Defendants.

       26.     At the outset of his employment, Plaintiff routinely worked over forty (40) hours

per week. Specifically, Plaintiff routinely worked seventy-eight (78) hours per week.

       27.     However, Plaintiff did not receive overtime compensation at 1.5 times his regular

rate of pay for the hours worked in excess of forty (40) in a workweek. Rather, Plaintiff was

compensated at his regular rate of pay (i.e., "straight time") for fifty (50) hours per week.

       28.     Indeed, Defendants did not compensate Plaintiff for compensable work performed

above fifty (50) hours in a workweek. A such, Plaintiff was not paid at 1.5 times his regular rate

of pay for the approximately twenty-eight (28) hours worked over fifty (50) in a workweek.




                                                  4
        Case 2:19-cv-04758-CMR Document 1 Filed 10/15/19 Page 8 of 14




       29.     Plaintiff did not receive overtime compensation at 1.5 times his regular rate of pay

for the thirty-eight (38) hours worked in excess of forty (40) hours in a workweek.

       30.     From on or around February 20 I 7 to on or about May I 0, 20 I 9, Plaintiff was not

paid overtime compensation at a rate of 1.5 times his regular rate of pay for hours worked in excess

of forty (40) in a workweek.

       31.     By way of example, during the workweek of March 23, 2019, Plaintiff worked

seventy-eight (78) hours, but did not receive any overtime compensation for the approximately

thirty-eight (38) hours of overtime he worked that workweek.

       32.     Plaintiff worked fifty (50) hours per workweek in Defendants office, working ten

(10) hour shifts Monday through Friday. Additionally, Plaintiff worked approximately four (4)

hours per day, Monday through Friday, from home. Thus, Plaintiff routinely worked sixty (60)

hours Monday through Friday.

       33.     Further, Defendants scheduled Plaintiff to remain "on-call" during weekends,

Saturdays and Sundays. Typically, Plaintiff would spend approximately four (4) hours each day,

Saturday and Sunday, performing compensable work including, but not limited to, answering

phone calls, sending emails, and providing updates to Defendants' clients.

       34.     Upon information and belief, Joseph Soster ("Mr. Soster") is the president and

owner of Joseph Soster General Contractor, LLC d/b/a Waterproofing One.

       35.     Upon information and belief, Defendants failed to supply information via posters

and/or handbook(s) regarding overtime compensation.

       36.     Upon information and belief, Defendants did not post and/or failed to post

employee rights protected under the FLSA in a conspicuous space for employees to readily read

it.



                                                 5
        Case 2:19-cv-04758-CMR Document 1 Filed 10/15/19 Page 9 of 14




       37.     The above-referenced behavior evidences the willfulness of Defendants' violations

ofthe FLSA and PMWA.

       38.     In violation of the FLSA and PMW A, Defendants unlawfully failed to track, record,

and report all the hours worked by Plaintiff.

       39.     Plaintiff is non-exempt within the meaning of the FLSA/PMW A as he was

compensated on an hourly basis. Because Plaintiff was paid hourly, he did not qualify for the

executive, administrative, and/or learned professional exemptions under the FLSA/PMWA. All

require Plaintiff be paid on a bona fide salary basis or fee basis. See 29 CFR §§ 541. l 00, 541.200.

       40.     Plaintiff does not qualify for the exemption for executive employees under the

FLSA/PMWA. Plaintiff was not compensated on a bona fide salary basis. Rather, Plaintiff was

compensated on an hourly basis at all times relevant hereto.

       41.     Accordingly, Plaintiff was not exempt from overtime compensation pursuant to the

exemption for executive employees under the FLSA/PMW A.

       42.     Plaintiff does not qualify for the exemption for administrative employees under the

FLSA/PMWA. Plaintiff was not compensated on a bona fide salary basis and/or fee basis. Rather,

Plaintiff was compensated on an hourly basis at all times relevant hereto.

       43.     Additionally, Plaintiff does not meet the duties test for the administrative

exemption under the FLSA/PMWA. Plaintiff primarily performed labor clerical in nature,

including, but not limited to, answering telephone calls, making telephone calls, and responding

to emails.

       44.     Accordingly, Plaintiff was not exempt from overtime compensation pursuant to the

exemption for administrative employees under the FLSA/PMW A.




                                                 6
       Case 2:19-cv-04758-CMR Document 1 Filed 10/15/19 Page 10 of 14




       45.     Additionally, Plaintiff did not perform work requiring advance knowledge in a field

of science or learning acquired through a prolonged course of intellectual instruction. In this

regard, Plaintifr s job duties did not require the consistent exercise of discretion and judgement, as

distinguished from performance of routine mental, manual, and mechanical work.

       46.     Additionally, Plaintiff was not compensated on a bona fide salary basis and/or fee

basis. Rather, Plaintiff was compensated on an hourly basis at all times relevant hereto.

       47.     Accordingly, at all times relevant hereto, Plaintiff was a "non-exempt" employee

under the FLSA/PMWA, and entitled to receive overtime compensation at a rate of I .5 times his

regular rate of pay for all hours worked over forty (40) in a workweek.

       48.     Finally, there are no other exemptions under the FLSA and/or PMWA which could

arguably be applicable to Plaintiff.

       49.     As a result of Defendants' aforesaid illegal actions, Plaintiff has suffered damages.

                                      COUNTI
                           FAIR LABOR STANDARDS ACT
                                29 U.S.C. § 201, et seq.
                     FAILURE TO PAY OVERTIME COMPENSATION

       50.      Paragraphs I through 49 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       51.     Pursuant to Section 206 of the FLSA, all employees must be compensated for every

hour worked in a workweek.

        52.     Moreover, Section 207(a) of the FLSA states that an employee must be paid

overtime, equal to 1.5 times his or her regular rate of pay, for all hours worked in excess of forty

(40) hours per week.

       53.     According to the policies and practices of Defendants, Plaintiff has worked in

excess of forty (40) hours per week. Despite working in excess of forty (40) hours per week,


                                                  7
       Case 2:19-cv-04758-CMR Document 1 Filed 10/15/19 Page 11 of 14




Plaintiff was denied overtime compensation for compensable work performed in excess of forty

(40) hours per week in violation of the FLSA. Defendants failed to pay Plaintiff at a rate of at least

1.5 times his regular rate of pay for each hour Plaintiff worked in excess of forty (40) hours in a

workweek.

       54.     The foregoing actions of Defendants and the policies and practices of Defendants

violated the FLSA.

       55.     Defendants' actions were willful, not in good faith, and in reckless disregard of

clearly applicable FLSA provisions.

       56.     Defendants are liable to Plaintiff for actual damages, liquidated damages, and other

equitable relief, pursuant to 29 U.S.C. § 216(b), as well as reasonable attorney's fees, costs, and

expenses.

       WHEREFORE, Plaintiff prays for the following relief:

       A.      Adjudicating and declaring that Defendants' conduct as set forth herein and above

is in violation of the FLSA;

       B.      Adjudicating and declaring that Defendants violated the FLSA by failing to pay

overtime pay to Plaintiff for the work performed in excess of forty (40) hours per week;

       C.      Awarding Plaintiffs back pay wages and/or overtime wages in an amount

consistent with the FLSA;

       D.      A warding Plaintiff liquidated damages in accordance with the FLSA;

       E.      Awarding Plaintiff reasonable attorneys' fees and all costs of this action, to be paid

by Defendants, in accordance with the FLSA;

       F.      Awarding pre- and post-judgment interest and court costs as further allowed by

law;



                                                  8
       Case 2:19-cv-04758-CMR Document 1 Filed 10/15/19 Page 12 of 14




        G.      All additional general and equitable relief Plaintiff may be entitled.

                                      COUNT II
                     PENNSYLVANIA MINIMUM WAGE ACT OF 1968
                               43 P.S. § 333.101, et seq.
                     FAILURE TO PAY OVERTIME COMPENSATION

        57.     Paragraphs 1 through 56 are hereby incorporated by reference as though the same

were fully set forth at length herein.

        58.     The Pennsylvania Minimum Wage Act provides that employers must pay certain

"minimum wages," including overtime wages, to their employees. See 43 P.S. § 333. 104.

        59.    The Pennsylvania Minimum Wage Act further provides that "employees shall be

paid overtime not less than one and one-halftimes the employee's regular rate" for hours worked

in excess of forty (40) hours in a workweek. See 43 P.S. § 333.104.

       60.     By is actions alleged above, Defendants violated the provisions of the Pennsylvania

Minimum Wage Act of 1968 by failing to properly pay overtime compensation.

       61.     As a result of Defendants' unlawful acts, Plaintiff has been deprived overtime

compensation in amounts to be determined at trial, and is entitled to the recovery of such amounts,

together with interest, costs and attorneys' fees pursuant to the Pennsylvania Minimum Wage Act

of 1968, 43 P.S.§333.113.

       WHEREFORE, Plaintiff prays for the following relief:

       A.      An award to Plaintiff for the amount of unpaid overtime compensation to which he

is entitled, including interest thereon, and penalties subject to proof;

       B.      An award to Plaintiff of reasonable attorneys' fees and costs pursuant to the

PMWA;and

       C.      An award to Plaintiff for any other damages available to him under applicable

Pennsylvania law, and all such relief as this Court may deem just and proper.


                                                   9
    ,.
.        Case 2:19-cv-04758-CMR Document 1 Filed 10/15/19 Page 13 of 14




                                           JURY DEMAND

         Plaintiff hereby demands a trial by jury as to all issues so triable.



                                                         Respectfully submitted,

                                                         MURPHY LAW GROUP, LLC




                                                          ichae µrphy, Esq.
                                                        Edmund C.          us, ,sq.
                                                        Murphy Law Group, LLC
                                                        Eight Penn Center, Suite 2000
                                                        1628 John F. Kennedy Blvd.
                                                        Philadelphia, PA 19103
                                                        TEL: 267-273-1054
                                                        FAX: 215-525-0210
                                                        murphy@phillyemploymentlawyer.com
                                                        ec@phillyemploymentlawyer.com
                                                        Attorneys for Plaintiff




                                                   10
..   •   >'
                    Case 2:19-cv-04758-CMR Document 1 Filed 10/15/19 Page 14 of 14



                                          DEMAND TO PRESERVE EVIDENCE

                     The Defendants are hereby demanded to preserve all physical and electronic information

              pertaining in any way to Plaintiffs employment, to his potential claims and his claims to damages,

              to any defenses to same, including, but not limited to, electronic data storage, employment files,

              files, memos, job descriptions, text messages, e-mails, spreadsheets, images, cache memory,

              payroll records, paystubs, time records, timesheets, and any other information and/or data which

              may be relevant to any claim or defense in this litigation.




                                                               11
